PER CURIAM.
The defendant appeals his convictions of burglary of an occupied dwelling (Count II) and grand theft in the third degree (Count I), and the sentences imposed. We affirm the convictions, affirm the sentence imposed for burglary, and reverse and remand for resentencing as to grand theft.
As to the defendant’s conviction for grand theft third degree, he was adjudicated a prison releasee reoffender and sentenced to fifteen years in prison. The State candidly admits that grand theft is not a qualifying offense pursuant to section 775.082(9)(a)(l), Florida Statutes (2003). Thus, the prison releasee reoffender designation and the enhanced sentence for that charge were improper. Upon remand, the defendant’s sentence is to be corrected to remove the improper designation and to reflect a term of five years, to run concurrent with the sentence imposed in Count II. This correction does not affect the sentence imposed in Count II and the defendant need not be present when his sentence is corrected.
Affirmed in part; reversed in part; and remanded for resentencing.